ORDER

PER CURIAM:
AND NOW, this 7th day of May, 2002, on certification by the Disciplinary Board that the Respondent, DOUGLAS GERALD KUNKLE, who was suspended by Order of this Court dated April 19, 2002, for a period of six months retroactive to August 22, 2001, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, DOUGLAS GERALD KUNKLE, is hereby reinstated to active status, effective immediately.
Justice CASTILLE dissents.